Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 11/22/2019.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 10-11 and 20 are independent claims.

Claim Objection
5. 	Claim 10 is objected to because of the following informalities:  “being for reception” in line 2 should be “being transmitted for reception”.  Appropriate correction is required.
6. 	Claim 11 is objected to because of the following informalities:  “utilising” in line 5 should be “utilizing”.  Appropriate correction is required.
7. 	Claim 20 is objected to because of the following informalities:  “utilising” in line 4 should be “utilizing”.  Appropriate correction is required.

Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (WAJCERPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (WAJCERPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (WAJCERPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claim 11 of current application
Claim 1 of US 10,524,251
Preamble
A method of operating a user equipment in a radio access network, the method comprising:
A method of operating a user equipment in a New Radio, NR, radio access network, the method comprising:
Limitation 1
receiving a resource allocation message, the resource allocation message 15comprising a bit field, the resource allocation message being received in a common search space to which a first bandwidth part with a first unit size of resource allocation is associated, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation; and
receiving, in a common search space in a first bandwidth part, a Downlink Control Information (DCI) message scheduling transmission on a Physical Downlink Shared Channel (PDSCH) to be received by the user equipment, a first Physical Resource Block (PRB) group size being associated to the first bandwidth part for frequency resource allocation, the DCI message comprising a bit field, the bit field 10scheduling the PDSCH transmission in a second bandwidth part, a second PRB group size being associated to the second bandwidth 

communicating on the second bandwidth part utilising the second unit size 20based on the bit field.
receiving the scheduled PDSCH transmission in the second bandwidth part based on the bit field utilizing the second PRB group size.


 	 Claim Rejections - 35 USC § 112
10. 	Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 11. 	For claims 10 and 20, they have no corresponding structures.
12. 	Claims 6 and 16 recite the limitation "the bandwidth parts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  (3GPP TSG RAN WG1 Meeting 90bis R1-1717954; Title: Further discussion on DCI formats; Agenda Item: 7.3.1.4; Source: LG Electronics; Document for: Discussion and decision; Location and Date: Prague, CZ, October 9-13,2017, insisting of 6-pages. Which is cited in IDS filed on 12/19/2019), hereinafter D1, in view of (3GPP TSG RAN WG1 Meeting AH 1801 R1-1800384; Title: Remaining issues on bandwidth part operation; Agenda Item: 7.3.4.1; Source: LG Electronics; Document for: Discussion and .
For claim 1, D1 teaches a method of operating a network node in a radio access network, the method comprising:  
 	5transmitting a resource allocation message, the resource allocation message being transmitted for reception in a common search space to which a first bandwidth part with a first unit size of resource allocation is associated, wherein resources are allocated in a second bandwidth part with a second unit size of resource allocation (D1, section 1 teaches how to align DCI sizes when multiple features such as multi-slot scheduling, dynamic switching of active bandwidth part, dynamic transmission mode changes are adopted. Furthermore, we discuss about fallback DCI or DCI format which can be scheduled in common search space. See also D1 section 2.)
	D2 further teaches a method of operating a network node in a radio access network, the method comprising: 5transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be used for PDSCH transmission or PUSCH transmission, respectively. Depending on the value of BWP indicator, BWP where PDSCH or PUSCH is transmitted could have different size of RBG and/or different number of RBG. Meanwhile, considering BD attempts, DCI size needs to be constant regardless of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 with transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation taught in D2. Because both D1 and D2 teach resource allocation, D2 explicitly teaches transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation.
For claim 2, D1 and D2 further teach the method according to Claim 1, wherein the first unit size is different from the second unit size (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be used for PDSCH transmission or PUSCH transmission, respectively. Depending on the value of BWP indicator, BWP where PDSCH or PUSCH is transmitted could have different size of RBG and/or different number of RBG. Meanwhile, considering BD attempts, DCI size needs to be constant regardless of the value of BWP indicator. Furthermore, bit field size of frequency domain resource allocation in DCI format 1_1 or DCI format 0_1 may need to be the same. ).
For claim 3, D1 and D2 further teach the method according to Claim 1, wherein a unit size is represented in size 15of a Physical Resource Block Group having N Physical Resource Blocks (D2, section 3.1.38.213 paragraph teaches an initial active DL BWP is defined by a location and number of contiguous PRBs… ).
For claim 4, D1 and D2 further teach the method according to Claim 1, wherein the bit field indicates one of: a bit map mapped to Physical Resource Block Groups beginning at a reference Physical Resource Block Group; and  20a range of Physical Resource Block Groups (D2, Fig. 1 teaches RBG bitmap and section 2.2 paragraph 3 teach Within the same range of BWP size, even though RBG size is the same, the required number of bits for frequency-domain resource allocation can be different due to the different number of RBGs within BWP.).
For claim 5, D1 and D2 further teach the method according to Claim 1, wherein it is indicated that the bit field allocates resources based on the second unit size (D2, proposal 4 teaches At least for frequency domain resource allocation type 0, * Frequency domain resource allocation bit field size in DCI format 1_1 is determined based on following options: - Option 1; DL BWP where the corresponding DL assignment is received.- Option 2: The maximum size of BWP among the configured DL BWP and/or the configured UL BWP.).
For claim 7, D1 and D2 further teach the method according to Claim 1, wherein the bit field allocated resources for a specific channel (D1, proposal 1 teaches Define at least one DCI size X which can be used to schedule broadcast channels such as RMSI, paging, OSI, etc. ).
For claim 9, D1 and D2 further teach the method according to Claim 1, wherein the bit field allocates resources in a third bandwidth part with a third unit size of resource allocation (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be 
For claim 10, D1 teaches a network node for a radio access network (D1, proposal 4), the network node being 5configured to: 
 	5transmit a resource allocation message, the resource allocation message being transmitted for reception in a common search space to which a first bandwidth part with a first unit size of resource allocation is associated, wherein resources are allocated in a second bandwidth part with a second unit size of resource allocation (D1, section 1 teaches how to align DCI sizes when multiple features such as multi-slot scheduling, dynamic switching of active bandwidth part, dynamic transmission mode changes are adopted. Furthermore, we discuss about fallback DCI or DCI format which can be scheduled in common search space. See also D1 section 2.)
	D2 further teaches a method of operating a network node in a radio access network, the method comprising: 5transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be used for PDSCH transmission or PUSCH transmission, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 with transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation taught in D2. Because both D1 and D2 teach resource allocation, D2 explicitly teaches transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation.
For claim 11, D1 teaches a method of operating a user equipment in a radio access network, the method comprising: 
receiving a resource allocation message, the resource allocation message being received in a common search space to which a first bandwidth part with a first unit size of resource allocation is associated, wherein resources are allocated in a second bandwidth part with a second unit size of resource allocation; and communicating on the second bandwidth part utilising the second unit size 20based on the resource allocation message (D1, section 1 teaches how to align DCI sizes when multiple features such as multi-slot scheduling, dynamic switching of active bandwidth part, dynamic transmission mode changes are adopted. .	5 
	D2 further teaches a method of operating a network node in a radio access network, the method comprising: 5recreceiving a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be used for PDSCH transmission or PUSCH transmission, respectively. Depending on the value of BWP indicator, BWP where PDSCH or PUSCH is transmitted could have different size of RBG and/or different number of RBG. Meanwhile, considering BD attempts, DCI size needs to be constant regardless of the value of BWP indicator. Furthermore, bit field size of frequency domain resource allocation in DCI format 1_1 or DCI format 0_1 may need to be the same. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 with transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation taught in D2. Because both D1 and D2 teach resource allocation, D2 explicitly teaches receiving a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation.
For claim 12, D1 and D2 further teach the method according to Claim 11, wherein the first unit size is different from the second unit size (D2, section 2.2  teaches When 
For claim 13, D1 and D2 further teach the method according to Claim 11, wherein a unit size is represented in size 15of a Physical Resource Block Group having N Physical Resource Blocks (D2, section 3.1.38.213 paragraph teaches an initial active DL BWP is defined by a location and number of contiguous PRBs… ).
For claim 14, D1 and D2 further teach the method according to Claim 11, wherein the bit field indicates one of: a bit map mapped to Physical Resource Block Groups beginning at a reference Physical Resource Block Group; and  20a range of Physical Resource Block Groups (D2, Fig. 1 teaches RBG bitmap and section 2.2 paragraph 3 teach Within the same range of BWP size, even though RBG size is the same, the required number of bits for frequency-domain resource allocation can be different due to the different number of RBGs within BWP.).
For claim 15, D1 and D2 further teach the method according to Claim 11, wherein it is indicated that the bit field allocates resources based on the second unit size (D2, proposal 4 teaches At least for frequency domain resource allocation type 0, * Frequency domain resource allocation bit field size in DCI format 1_1 is determined 
For claim 17, D1 and D2 further teach the method according to Claim 11, wherein the bit field allocated resources for a specific channel (D1, proposal 1 teaches Define at least one DCI size X which can be used to schedule broadcast channels such as RMSI, paging, OSI, etc. ).
For claim 19, D1 and D2 further teach the method according to Claim 11, wherein the bit field allocates resources in a third bandwidth part with a third unit size of resource allocation (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be used for PDSCH transmission or PUSCH transmission, respectively. Depending on the value of BWP indicator, BWP where PDSCH or PUSCH is transmitted could have different size of RBG and/or different number of RBG. Meanwhile, considering BD attempts, DCI size needs to be constant regardless of the value of BWP indicator. Furthermore, bit field size of frequency domain resource allocation in DCI format 1_1 or DCI format 0_1 may need to be the same. ).
For claim 20, D1 teaches a user equipment for a radio access network, the user equipment being configured to: 
receive a resource allocation message, the resource allocation message being received in a common search space to which a first bandwidth part with a first unit size of resource allocation is associated, wherein resources are allocated in a second bandwidth part with a second unit size of resource allocation; and communicating on the second bandwidth part utilising the second unit size 20based on the resource allocation message (D1, section 1 teaches how to align DCI sizes when multiple features such as multi-slot scheduling, dynamic switching of active bandwidth part, dynamic transmission mode changes are adopted. Furthermore, we discuss about fallback DCI or DCI format which can be scheduled in common search space. See also D1 section 2.).	5 
	D2 further teaches a method of operating a network node in a radio access network, the method comprising: 5recreceiving a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation (D2, section 2.2  teaches When UE is configured with BWP indicator, DCI format 1_1 or DCI format 0_1 can indicate DL BWP or ULBWP to be used for PDSCH transmission or PUSCH transmission, respectively. Depending on the value of BWP indicator, BWP where PDSCH or PUSCH is transmitted could have different size of RBG and/or different number of RBG. Meanwhile, considering BD attempts, DCI size needs to be constant regardless of the value of BWP indicator. Furthermore, bit field size of frequency domain resource allocation in DCI format 1_1 or DCI format 0_1 may need to be the same. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 with transmitting a resource allocation message comprising a bit field, the bit field allocating resources in a second bandwidth part with a second unit size of resource allocation taught in D2. Because both D1 and D2 teach resource allocation, D2 explicitly teaches receiving a .


17. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  (3GPP TSG RAN WG1 Meeting 90bis R1-1717954; Title: Further discussion on DCI formats; Agenda Item: 7.3.1.4; Source: LG Electronics; Document for: Discussion and decision; Location and Date: Prague, CZ, October 9-13,2017, insisting of 6-pages. Which is cited in IDS filed on 12/19/2019), hereinafter D1, in view of (3GPP TSG RAN WG1 Meeting AH 1801 R1-1800384; Title: Remaining issues on bandwidth part operation; Agenda Item: 7.3.4.1; Source: LG Electronics; Document for: Discussion and decision; Location and Date: Vancouver, Canada January 22-26, 2018, consisting of 14-pages. Which is cited in IDS filed on 12/19.2019.), hereinafter D2, and Inkwon Seo et al. (US 2019/0306847 A1), hereinafter Seo.
For claim 6, D1 and D2 teach all the limitations of parent claim 1. D1 and D2 do not explicitly teach wherein the bandwidth parts are associated to the same carrier.
	However, Seo explicitly teaches wherein the bandwidth parts are associated to the same carrier (Seo, paragraph 91 teaches multiple BWPs may exist in the same carrier. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 and D2 with wherein the bandwidth parts are associated to the same carrier taught in Seo thereby 
For claim 8, D1 and D2 teach all the limitations of parent claim 1. D1 and D2 do not explicitly teach wherein the resource allocation message is addressed to a plurality of user equipments.
	However, Seo explicitly teaches wherein the resource allocation message is addressed to a plurality of user equipments (Seo, paragraph 213 teaches A network may sweep possible beams and create a list of UEs that the network can serve per beam based on a UE's measurement report on a corresponding beam.  The network may determine a resource region (e.g., a subframe set, a slot set, or a symbol set) where each Tx beam is used based on the list and then inform the UEs of the determined resource region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 and D2 with wherein the resource allocation message is addressed to a plurality of user equipments taught in Seo thereby transmitting and receiving the control information more robustly and efficiently [Seo: paragraph 18].
For claim 16, D1 and D2 teach all the limitations of parent claim 11. D1 and D2 do not explicitly teach wherein the bandwidth parts are associated to the same carrier.
	However, Seo explicitly teaches wherein the bandwidth parts are associated to the same carrier (Seo, paragraph 91 teaches multiple BWPs may exist in the same carrier. ).

For claim 18, D1 and D2 teach all the limitations of parent claim 11. D1 and D2 do not explicitly teach wherein the resource allocation message is addressed to a plurality of user equipments.
	However, Seo explicitly teaches wherein the resource allocation message is addressed to a plurality of user equipments (Seo, paragraph 213 teaches A network may sweep possible beams and create a list of UEs that the network can serve per beam based on a UE's measurement report on a corresponding beam.  The network may determine a resource region (e.g., a subframe set, a slot set, or a symbol set) where each Tx beam is used based on the list and then inform the UEs of the determined resource region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in D1 and D2 with wherein the resource allocation message is addressed to a plurality of user equipments taught in Seo thereby transmitting and receiving the control information more robustly and efficiently [Seo: paragraph 18].


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412